IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAMBROS GALANOS, LABROS SPIROS,          : No. 3 MM 2018
LLC AND MOJO 516, LLC,                   :
                                         :
                   Petitioners           :
                                         :
                                         :
             v.                          :
                                         :
                                         :
SPIROS TATKIS,                           :
                                         :
                   Respondent            :


                                   ORDER



PER CURIAM

    AND NOW, this 12th day of March, 2018, the Application for Stay is DENIED.